Citation Nr: 1540576	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-22 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether vacatur of a May 14, 2015 decision of the Board is warranted.  

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling from July 15, 1996 to June 21, 1998; 100 percent disabling from June 22, 1998 to September 30, 1998; 30 percent disabling from October 1, 1998 to August 7, 2001; 50 percent disabling from August 8, 2001 to October 1, 2008; and 70 percent disabling since October 2, 2008.  

3.  Entitlement to an effective date earlier than October 2, 2008, for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, from April 1968 to November 1970, and from April 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an October 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2011 rating decision assigned an initial rating for PTSD and an effective date for TDIU.  

The vacatur of the Board's May 14, 2015 decision, as discussed below, is necessary to correct an error by the Board in that decision.  It does not otherwise change the favorable outcome of the May 14, 2015 decision and the granting of additional benefits.  

Finally, in an August 2012 rating decision, service connection was granted for the residuals of prostate cancer, with an assigned 40 percent rating.  In a September 2012 statement, the Veteran requested "reconsideration" of the assigned rating, noting a discrepancy in the RO's description of the evidence.  He did not indicate an intention to seek appellate review of the rating action.  The record reflects that the RO has not taken any action on the Veteran's request that VA adjust the rating in light of the evidence.  This matter accordingly is referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  At the time of a May 14, 2015 Board decision, the Veteran's representative was not provided an opportunity to submit argument and/or evidence in support of the Veteran's appeal.  

2.  The Veteran's PTSD has adversely affected the attitudes of all contacts except the most intimate as to result in virtual isolation in the community since July 15, 1996, and he has been demonstrably unable to obtain or retain employment since June 22, 1998.  

3.  The only service-connected disability with an effective date prior to October 2, 2008, is PTSD, which is rated as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  The May 14, 2015 decision of the Board was not issued in accordance with due process and must be vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

2.  The criteria for a 100 percent rating for PTSD have been met since July 15, 1996.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

3.  The issue of entitlement to an effective date prior to October 2, 2008 for the grant of a TDIU is moot.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur of May 14, 2015 Board decision

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

In the May 14, 2015 decision of the Board, the name of a private attorney was listed as the Veteran's representative.  A limited power-of-attorney (POA) had been granted by the Veteran to the private attorney in September 2010.  Subsequently, in a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), dated February 28, 2012 and received by the RO on March 20, 2012, the Veteran granted a POA in favor of The American Legion; thus, the POA granted to the private attorney by the Veteran was revoked.  The Veteran had not revoked his POA with The American Legion at the time of the May 14, 2015 Board decision, nor did The American Legion file a motion to withdraw as the Veteran's representative.  

The American Legion was (and continues to be) the Veteran's appointed representative at the time of the May 14, 2015 decision of the Board.  In light of the Board's error, The American Legion was not afforded an opportunity to present evidence and/or argument in support of the Veteran's appeal.  Accordingly, the May 14, 2015 Board decision is hereby vacated.  

The Board notes that this vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  Rather, the Board will reconsider the Veteran's claims as if the May 14, 2015 decision had never been issued.  See 38 C.F.R. § 20.904(a)(3).  




II.  Claim for Higher Rating (PTSD & TDIU) 

Initially, the Board notes that the Veteran's representative submitted a Written Brief Presentation, dated August 13, 2015, in support of the Veteran's appeal.

The Veteran filed his claim of entitlement to service connection for PTSD on July 15, 1996.  After the Veteran filed his claim, VA amended its criteria for evaluating mental disorders, effective November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has impermissible "retroactive effects" if it is less favorable to a claimant than the old law or regulation, while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003.  

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) the nature and extent of the change of the law; (2) the degree of connection between the operation of the new rule and a relevant past event; and (3) familiar considerations of fair notice, reasonable reliance, and settled expectations.  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  

In this case, the former rating criteria for PTSD provided three independent bases for granting a l00 percent evaluation, none of which rise to the level of total social and occupational impairment standing alone, as required by the current rating criteria.  See Johnson v. Brown, 7 Vet. App. 95 (1994); compare 38 C.F.R. § 4.130 (2015) with 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  More specifically, a 100 percent rating is warranted under the former criteria (1) if the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; (2) for totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or (3) if the Veteran is demonstrably unable to obtain or retain employment.  The Veteran's symptoms meet at least two of the bases for the 100 percent rating under the former criteria during the appeal period.  Thus, the former rating criteria must be applied as they are more favorable to the Veteran.  

The evidence establishes the Veteran's PTSD has adversely affected the attitudes of all contacts except the most intimate as to result in virtual isolation in the community since the date of his initial claim.  An April 1996 intake form prepared by a VA staff psychologist documents a two-year history of social isolation.  Outpatient treatment records dating back to May 1996 also show the Veteran's PTSD has resulted in total social isolation as he has had no friends or other meaningful social interaction since that time.  An October 1998 letter from the VA Medical Center in Miami, Florida, indicates the Veteran began seeking treatment for PTSD and social isolation in May 1996.  A March 2001 VA treatment note states the Veteran "remain[ed] isolated" after completing in-patient treatment in September 1998.  An August 2001 VA examiner noted the Veteran was "detached or estranged from others" and assigned a Global Assessment of Functioning (GAF) score of 35.  This pattern of social isolation persists throughout the Veteran's treatment records to the present.  

The Veteran reports he spends most of his time alone due to issues with anger and unprovoked irritability.  The only meaningful relationship that the Veteran has been able to maintain during the appeal period is with his wife, and even this relationship has been severely strained due to the Veteran's violent outbursts, which served as the impetus for a three-month hospitalization from June to September 1998.  The Veteran's reports, in conjunction with his documented history of social isolation, establish his PTSD has adversely affected the attitudes of all contacts except the most intimate as to result in virtual isolation throughout the appeal period.  

The Veteran has also been demonstrably unable to obtain or retain employment since at least June 22, 1998, and possibly earlier.  Prior to June 1998, the Veteran worked part-time in various jobs.  However, the Veteran lost his most recent job after being hospitalized for in-patient PTSD treatment in June 1998 and has not worked since.  Throughout the appeal period, VA physicians have reported the Veteran's occupational GAF score has been below 40 due to his inability to handle stress.  The GAF Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness and serves as an important consideration in evaluating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267.  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. Id.  Thus, the reported occupational GAF scores show major impairment in the Veteran's ability to obtain or retain employment during the appeal period. 

Ultimately, the former rating criteria for mental disorders are more favorable to the Veteran and must be used to rate his PTSD, as his claim was filed before the effective date of the current rating criteria.  The Veteran has met at least one of the independent bases for a 100 percent rating under the former rating criteria throughout the appeal period; therefore, a 100 percent rating for PTSD is warranted from July 15, 1996.  

Turning to the issue of an earlier effective date for the award of a TDIU, as explained above, the Veteran is entitled to a 100 percent schedular evaluation for PTSD effective the date of service connection, which is 1996.  For the period prior to October 2, 2008, PTSD is the only disorder for which service connection is in effect.  Although the Veteran was eventually service connected for other disorders, the effective date of service connection for those disorder are in 2011 or later, and the Veteran has not challenged those effective dates.  As the only service-connected disorder for the period prior to October 2, 2008 is that of PTSD, which is evaluated as 100 percent disabling for that entire period, the issue of entitlement to an effective date prior to October 2, 2008 for the grant of a TDIU is now moot.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  Compare Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  


ORDER

The May 14, 2015 decision of the Board is vacated.  

Entitlement to a 100 percent rating for PTSD, effective July 15, 1996, is granted.  

Entitlement to an effective date earlier than October 2, 2008, for TDIU is dismissed.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


